DRAPEAU, J.
The defendant was convicted of four counts of first degree robbery. Two cases, each with two counts against him were consolidated for trial. Defendant and his counsel waived trial by jury; upon stipulation of the district attorney and counsel for defendant, part of the testimony considered by the trial court was the reporter’s transcript of the evidence on the preliminary examination before the committing magistrate.
The convictions were based upon positive identification of the defendant by the victims of the several robberies.
Defendant appeals from the judgments of conviction.
Certain inconsistencies in the testimony of witnesses for the People are urged as grounds for reversal of the case.
The trial court resolved these against the defendant. Defendant also argues that his testimony denying all of the evidence against him should have been believed by the court. This conflict likewise was resolved against him by the trier of fact.
A review of the record discloses substantial evidence to support the judgments. (People v. Klinkenberg, 90 Cal.App.2d 608 [204 P.2d 47, 613]; People v. Warnick, 86 Cal.App.2d 900 [195 P.2d 552]; People v. Lindley, 26 Cal.2d 780, 791 [161 P.2d 227]; People v. Newland, 15 Cal.2d 678, 681 [104 P.2d 778]; People v. Hills, 30 Cal.2d 694, 701 [185 P.2d 11]; People v. Smith, 35 Cal.App.2d 73, 76 [94 P.2d 633].)
The judgments are, and each of them is, affirmed. The purported appeals from the sentences are dismissed.
White, P. J., and Doran, J., concurred.